Citation Nr: 1125550	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-18 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for diabetes.  

2.  Entitlement to service connection for diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been associated with the claims file.  

The issue of entitlement to service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2005 rating decision found no new and material evidence had been submitted to reopen a service connection claim for diabetes, and the Veteran was so informed the next month; he initiated but did not perfect an appeal of this decision.  
	
2.  Evidence received since the February 2005 rating decision is new and material regarding the issue of service connection for diabetes, as it contains credible evidence not previously considered of possible onset of diabetes during military service.  


CONCLUSION OF LAW

1.  The February 2005 rating decision which found no new and material evidence had been submitted to reopen a service connection claim for diabetes is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks to reopen a service connection claim for diabetes.  In a February 2005 rating decision, with notification sent to him the next month, his application to reopen his service connection claim for diabetes was denied.  He responded with an April 2005 notice of disagreement, and was sent a November 2005 statement of the case by the RO.  As he did not file a timely substantive appeal to perfect his appeal, the February 2005 rating decision ultimately became final.  38 U.S.C.A. § 7105 (West 2002).  

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2010).  

In order to be new and material, the evidence must not be cumulative or redundant, and must raise a reasonable possibility of substantiating the claim, a requirement which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In the present case, when service connection for diabetes was denied by VA in February 2005, the RO concluded that while the Veteran had a current post-service diagnosis of diabetes, his diabetes was not shown to have been incurred during service, nor may it be presumed to have been incurred therein.  

For the reasons to be discussed below, at least some of the evidence submitted by the Veteran subsequent to the February 2005 denial is new and material, and the claim must thus be reopened.  

Since the last final denial of record, the Veteran has submitted additional VA treatment records, as well as a November 2006 statement from his ex-wife.  She stated that on New Year's Eve, 1992, the Veteran began experiencing severe headaches, blurred vision, and extreme thirst.  The next day she took him to the emergency room at Nellis Air Force Base, and he was diagnosed as a diabetic by an emergency room physician.  As the Veteran's ex-wife's assertions are not inherently false, untrue, or incredible, they are presumed to be credible.  Id.  Additionally, the Board notes that she is competent to report a contemporaneous medical diagnosis rendered by a competent medical expert at that time, as she is not diagnosing the Veteran herself,  but merely reporting a diagnosis witnessed by her.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

These allegations of onset of diabetes during the Veteran's military service are new, in that they were not of record at the time of the prior final denial, and they are not cumulative and redundant of evidence already of record, as no such allegations by a party other than the Veteran were of record at the time of the 2005 denial.  

For the same reason, this evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial, suggesting onset of diabetes during service.  The U.S. Court of Appeals for Veterans Claims (Court) has held that § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for diabetes.  

In conclusion, the Veteran has presented new and material evidence with which to reopen his service connection claim for diabetes, and his application to reopen must thus be granted.  His service connection claim for diabetes is thus reopened, and will be considered on the merits.  


ORDER

Due to the submission of new and material evidence, the application to reopen the claim for service connection for diabetes is granted.  


REMAND

The Veteran's application to reopen his service connection claim for diabetes having been granted, it may now be considered on the merits.  Review of the full record indicates, however, that additional development is required before adjudication of his claim may be afforded him.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

At his March 2011 personal hearing before a Veterans Law Judge, the Veteran stated he began receiving VA treatment for his diabetes at the Dallas-Fort Worth VA medical center in approximately 1998.  While VA medical records from the Dallas VA medical center have been obtained by the RO, these records date only as far back as November 2000, leaving records for the period between 1998 and 2000 unaccounted for.  It is unclear from the record whether the RO's request for records from the Dallas VA medical center encompassed records for that time period prior to 2000.  Therefore, remand is appropriate to either obtain such records, or confirm that no such evidence exists.  

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical treatment records from the Dallas-Fort Worth VA medical center and healthcare system for the period between 1998 and 2000.  If no such records are available for this time period, this fact must be documented within the claims file.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending service connection claim for diabetes in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


